Title: Thomas Jefferson to Thomas Eston Randolph, 20 January 1815
From: Jefferson, Thomas
To: Randolph, Thomas Eston


          Dear Sir Monticello  Jan. 20. 15
          As mr Randolph and yourself have the Shadwell mill in partnership this year and the details of it’s business, on account of his absences, will chiefly fall on you, I submit to you the following considerations as to the rent. while Shoemaker held the mill the rent was fixed in money at 1280.D. a year payable quarterly. when mr Randolph and Mckinney took it they wished it to be fixed in flour @ 6.D. a barrel, to which I consented and it was settled at 213⅓ Barrels of flour payable quarterly. flour getting afterwards to 10. & 12.D. a barrel, and this being thought to make the rent too high, I consented to change it back again to money at the old rate, and so it now stands. but flour, instead of double price as before, is now at half price only, so that to pay the rent in money now would take a double quantity of flour. I propose therefore to leave to yourselves now to say whether the rent shall be fixed in future in money or flour, and to remain unalterably in whichever article is now determined on. I think myself that flour is the safest, because it’s value is so much more fluctuating than that of money, and it is the sole article on which the mill is employed. if the rent be payable in that, both owner & tenant bear proportionably the loss of low prices and reap the gain of high ones. and it is the sharing in both of these which alone can give to either a proper average of value. however I leave the election between the two articles entirely to yourselves. by a special agreement between mr Randolph and myself, the year begins always the 1st of July, so that whatever you determine will have retrospect to that date. accept the assurance of my great friendship and respect.
          Th: Jefferson
        